Name: COUNCIL REGULATION (EC) No 720/96 of 15 April 1996 extending the provisional anti-dumping duty on imports of unwrought magnesium originating in Russia and Ukraine
 Type: Regulation
 Subject Matter: competition;  Europe;  international trade;  trade;  iron, steel and other metal industries
 Date Published: nan

 23. 4. 96 EN Official Journal of the European Communities No L 100/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 720196 of 15 April 1996 extending the provisional anti-dumping duty on imports of unwrought magnesium originating in Russia and Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Commu ­ nity ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 1 1 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community (2), and in particular Article 11 thereof, Having regard to the proposal submitted by the Commis ­ sion, Whereas Commission Regulation (EC) No 2997/95 (3) imposed a provisional anti-dumping duty on imports of unwrought magnesium originating in Russia and Ukraine; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION: Article 1 The validity of the provisional anti-dumping duty on imports of unwrought magnesium originating in Russia and Ukraine imposed by Regulation (EC) No 2997/95 shall be extended for a period of two months and shall expire on 24 June 1996. It shall cease to apply if, before that date, the Council adopts definitive measures or if the proceeding is terminated pursuant to Article 9 of Regu ­ laton (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1996 . For the Council The President T. TREU (') OJ No L 56, 6 . 3 . 1996, p. 1 . (2) OJ No L 209, 2. 8 . 1988, p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10. 3 . 1994, p. 10). 0 OJ No L 312, 23. 12. 1995, p. 37.